A negligent actor may be liable for harm resulting to another from his conduct where such conduct is a legal cause constituting a substantial factor in bringing about the harm and there is nothing to relieve the actor because of the manner in which his negligence has resulted in the harm, e.g., contributory negligence, See A.L.I. (Negligence) pars. 430-431. A plaintiff's negligent exposure to danger on his failure to exercise reasonable care for his own protection is contributory negligence as a matter of law if, but only if, it is a substantial factor in bringing about the harm and there is no rule restricting his responsibility because of the manner in which his conduct contributed to his harm. A.L.I. (Negligence) pars. 465-466, pages 1229, et seq. Thus, if defendant was negligent in creating a dangerous condition under which its toilet must have been used by its young lady employee (if at all) she can be barred as a matterof law capable of being decided on the pleadings, only if her exposure to the danger of defendants' negligence was intentional, knowing and unreasonable under the circumstances. The declaration does not show such to be the case. *Page 377